SUPPLEMENTAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4 are present for examination.
	This action replaces the last action mailed on 5/3/22.
	The new period for response is reset to 3 months from the new/mailing date of this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saketi (US 11,219,151) and/or its Provisional application No. 62/650,884 (3/30/2018).
	Claim 1, Saketi (see Fig. 1) clearly shows a micro-LED transfer head device (or pick-up head 104) for picking up a plurality of small semiconductor components (112), which possible including micro-LED devices as well, from a first substrate (or carrier stage 116) and transferring them onto a second substrate (or target 118), such transfer head device (104) also includes a holding part (or tips 124, each tip for sucking up each small component 112 as example), and a buffer member (or touch down cantilever arms with sensor 12) arranged/located around the periphery/border of the holding parts (tips 124) of whole such transfer head (104), see also Fig. 2A & 5) for other embodiments. Additionally, Fig.5 shows a different embodiment wherein the cantilever also acts as a buffer member to prevent shocking forces and/or stresses caused by touching down hard by such transfer device onto the micro-LED arrays, if any, so as to prevent damage to any micro-LEDs from these accidental forces as well, etc. Also, these surrounding buffer members (502, 504) are shown as protruding downwardly further to the substrate surface (below it) than the holding part (tips 124, Fig. 1).
	Claim 2, Fig. 2 shows 4 such buffer members (or bender 228) located discontinuously around four corners of whole transfer/holding part (or body portion 2020.
	Claim 3, col. 5 (lines 50-52) stated that “... a pick-up head Is not limited to four (4) touch down sensors, and may include one or more touch down sensors in various embodiments”, thus inherently suggest that an array of such buffer members, including a plurality of continuous members and/or forming a continuous circle/shapes could be another alternative choice as well.
	

    PNG
    media_image1.png
    632
    940
    media_image1.png
    Greyscale

	
3.	Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al (US 11,133,209 (same assignee).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claims 1-2, Ahn (see Fig. 1-3) clearly shows a micro-LED transfer head device 1000 (with a vacuum porous member 1100, Fig. 3) for vacuum-picking up a plurality of small micro-LEDS (100) from a first substrate (101, Fig. 5B) and transferring them onto a second substrate (or target 301, Fig. 5D), such transfer head device (1000) also includes a holding part (or porous member 1100), and Fig. 16 shows at least two buffer members (or protruding dam 2000) arranged/located around the periphery/border of the holding parts of the whole transfer head (1000). Additionally, at least these surrounding buffer members (dam 2000) are shown as protruding downwardly further to the substrate surface (below it) than the holding part (porous member 1100) as recited.
	Claim 3, Fig. 17A-17C shows various embodiments wherein such buffer members (2000) could be at least located/arranged in continuous forms the whole transfer/holding part as well.	
    PNG
    media_image2.png
    292
    768
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al (2019/0189487) in view of  Nagasawa (US 7,726,715).
	Ahn (see Fig. 1-3) clearly shows a micro-LED transfer head device 1000 (with a vacuum porous member 1100, Fig. 3) for vacuum-picking up a plurality of small micro-LEDS (100) from a first substrate (101, Fig. 5B) and transferring them onto a second substrate (or target 301, Fig. 5D), such transfer head device (1000) also includes a holding part (or porous member 1100).
It is noted that Ahn does not show a “protruding buffer member” against pressing down forces caused by such transfer head; however, the usage of such force-absorbing device inside any micro-suction or similar vacuum pick up devices have been well-taught in other prior art teachings. For example, patent of Nagasawa et al. (Fig.  1-2) shows an embodiment of a well-known suction gripper (1) pressing down to pick up an semiconductor wafer device (4), see also Figs. 4-6. Additionally, Figures 16-19 comprising a vacuum-grip surface (33) surrounded by a force/stress supporting member (42) formed from a sponge pad material (42) that inherently has at least some degree of elasticity and porosity to alleviate any stresses horizontally or vertically if needed. Additionally, Nagasawa (Fig. 17) shows the buffer/support member (42) are also located on either sides discontinuously and also protruding downward further than the vacuum-holding part 31 as well.
[AltContent: textbox (Led Transfer Head)]Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form similar pedestal support members out of a sponge/rubber material for the primary teachings of Ahn et al (as taught by Nagasawa et al.) in order to cushion the gripper as it initially engages a surface of the object to be handled or the surface on which the object rests without complexity nor hindsight construction since both patents are also related to a same subject matter (of using transfer head device for vacuum sucking semiconductor devices on a substrate for example).
[AltContent: textbox (Substrate 2 with micro-LEDs)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vacuum Holding Part)][AltContent: textbox (Buffer support
member)]
    PNG
    media_image3.png
    429
    823
    media_image3.png
    Greyscale


5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bibi et al (US 2013/0210194) in view of  Nagasawa (US 7,726,715).
	Bibi (see Figs. 1-3A) clearly shows a micro-LED transfer head device 206 (fig. 3A (with an electric pickup member 200 of plural heads 204, Fig. 3A) for vacuum-picking up a plurality of small micro-LEDS (110) from a first substrate (101, Fig. 3C) and transferring them onto a second substrate (or target 300, Fig. 3G), such transfer head device (200, Fig. 3G) also includes a holding part (plural heads 204, Fig. 3G).
It is noted that Bibi patent does not show a “protruding buffer member” against pressing down forces caused by such transfer head; however, the usage of such force-absorbing device inside any micro-suction or similar vacuum pick up devices have been well-taught in other prior art teachings. For example, patent of Nagasawa et al. (Fig.  1-2) shows an embodiment of a well-known suction gripper (1) pressing down to pick up an semiconductor wafer device (4), see also Figs. 4-6. Additionally, Figures 16-19 comprising a vacuum-grip surface (33) surrounded by a force/stress supporting member (42) formed from a sponge pad material (42) that inherently has at least some degree of elasticity and porosity to alleviate any stresses horizontally or vertically if needed. Additionally, Nagasawa (Fig. 17) shows the buffer/support member (42) are also located on either sides discontinuously and also protruding downward further than the vacuum-holding part 31 as well.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form similar pedestal support members out of a sponge/rubber material for the primary teachings of Bibi et al (as taught by Nagasawa et al.) in order to cushion the gripper as it initially engages a surface of the object to be handled or the surface on which the object rests without complexity nor hindsight construction since both patents are also related to a same subject matter (of using transfer head device for vacuum sucking semiconductor devices on a substrate for example).
6. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bibi et al (US 2013/0210194) in view of  Nagasawa (US 7,726,715) teachings, as applied to claims 1-2 above, and further in view of Regnier et al (Us 7,867754).
Claim 4 recites the material for buffer member containing “polydimethylsiloxane” or PDMS, which is not clearly suggested by these cited arts. However, prior disclosure of Regnier (see Fig. 2A) has already acknowledge usage of such material choice as an “elastic polymer” support/usage as solely designed for any stress pattern relief in micro-contact printing devices, which also suitable for supporting & relieving similar pattern stresses for other micro-led transfer head without complexity as well. For example, col. 5 (lines 61-65) of Regnier stated that “... Microcontact printing containing a particular patterned relief (with micrometer dimensions) as a mold for an elastic polymer such as dimethylglyoxime (PDMS)...”
Thus, it would have been well-known to one skilled in this art that the similar elastic buffer member (42) shown in Nagasawa’s teachings could be similarly replaced with a buffer containing an elastically polymer material such as PDMS above for achieving the same stress relief patterns without complexity and/or hindsight construction as well. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827